Citation Nr: 0409000	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-12 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The appellant, the 
veteran's surviving spouse, perfected an appeal of that 
decision.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim, obtained all relevant evidence 
identified by the appellant, and obtained a VA medical 
opinion in order to assist her in substantiating her claim 
for VA compensation benefits.

2.  The veteran had service in Vietnam between January 1962 
and May 1975 and is presumed to have been exposed to Agent 
Orange.

3.  The veteran died in August 1981 due to moderately 
differentiated producing necrotic adenocarcinoma of the 
colon.

4.  The preponderance of the competent and probative evidence 
of record indicates that the adenocarcinoma of the colon that 
caused the veteran's death was not due to Agent Orange 
exposure.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the cancer that resulted in the 
veteran's death was caused by his exposure to Agent Orange 
while serving in Vietnam.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2003).

Prior to the January 2002 initial RO decision to deny the 
benefits sought on appeal, the RO informed the appellant of 
the evidence needed to substantiate her claim.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  In the July 2001 
notice the RO informed her of the provisions of the VCAA and 
the specific evidence required to substantiate her claim for 
service connection for the cause of the veteran's death.  The 
RO also informed her of the information and evidence that she 
was required to submit, and the evidence that the RO would 
obtain on her behalf.  The RO instructed her to identify any 
evidence that was relevant to her claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on her behalf.  As an 
alternative, the RO informed her that she could obtain the 
evidence and submit it to the RO.  The RO informed her that 
although VA would make reasonable efforts to obtain the 
evidence she identified, it was ultimately her responsibility 
to provide the evidence in support of her claim.  The Board 
finds, therefore, that VA has fulfilled its obligation to 
inform the appellant of the evidence needed to substantiate 
her claim.

The VCAA provides that VA will also make reasonable efforts 
to help the appellant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain the 
veteran's service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The appellant is also required to provide the 
information necessary to obtain this evidence.  In a claim 
for compensation benefits, VA will obtain a medical opinion 
which includes a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
and the appellant has presented the veteran's death 
certificate and the autopsy report in support of her claim.  
In addition, the appellant has submitted a medical opinion 
showing that the cancer that caused the veteran's death was 
due to Agent Orange exposure.  The RO also obtained a VA 
medical opinion that shows no relationship between Agent 
Orange exposure and the type of cancer that caused the 
veteran's death.

The appellant and her representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The appellant has not indicated the existence of any 
other evidence that is relevant to her appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the appellant's claim and that no 
reasonable possibility exists that any further development 
would aid the appellant in substantiating her claim.  See 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 2003) (VA is 
not required to provide any assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).  

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2003).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(b), 
(c) (2003).

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops a disorder listed in 38 C.F.R. 
§ 3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era is not warranted for any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 68 
Fed. Reg. 27,630 (May 20, 2003).  The United States Court of 
Appeals for the Federal Circuit has held, however, that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725 (1984), 
does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The veteran's discharge certificate shows that he served on 
active duty from May 1965 to May 1967, and that he had one 
year of service in Vietnam.  He is, therefore, presumed to 
have been exposed to Agent Orange while in service.

The death certificate indicates that he died in August 1981, 
and an autopsy was performed, which resulted in the 
determination that the primary cause of death was moderately 
differentiated producing necrotic adenocarcinoma of the colon 
with metastasis to the liver, lungs, peribronchial lymph 
nodes, bilateral adrenal glands, pancreas, and jejunum.

The appellant provided testimony before the RO Decision 
Review Officer in June 2003, at which time she stated that 
when the veteran became ill with the cancer his physicians 
did not believe that the colon was the primary site for the 
cancer.  The autopsy report clearly shows, however, that the 
colon was the primary site for the cancer, and that it had 
metastasized to the other organs.

The Board notes that colon cancer is not included in the list 
of diseases to which the presumption of service connection 
applies for veterans who were exposed to Agent Orange.  See 
38 C.F.R. § 3.309(e) (2003).  Although it is not included as 
a presumptive disease, the appellant may, nonetheless, be 
entitled to service connection for the cause of the veteran's 
death if the evidence shows that the colon cancer was, in 
fact, caused by the veteran's exposure to Agent Orange.  
Combee, 34 F.3d at 1039.

In support of her contention that the veteran's death due to 
colon cancer was caused by his exposure to Agent Orange while 
serving in Vietnam, the appellant submitted multiple 
statements from a private physician in which the physician 
provided the opinion that the colon cancer that caused the 
veteran's death was due to his exposure to Agent Orange.  He 
stated that, as a physician, he had studied the immediate and 
delayed effects of Agent Orange exposure, and that it was 
well known that Agent Orange caused multiple health problems, 
including cancer.  He stated that "it is clear that Agent 
Orange/dioxin causes colon cancer" and that, in his opinion, 
the veteran's death due to colon cancer was caused by Agent 
Orange exposure.  The physician submitted a number of 
Internet articles documenting the use of dioxin at various 
times and locations, and showing that Agent Orange had been 
linked to multiple health problems, but those health problems 
did not include adenocarcinoma of the colon.  Although he 
stated that it had been well documented in the medical 
community that dioxin caused organ damage, including damage 
to the colon, he did not refer to any specific study 
supporting his assertion that Agent Orange caused colon 
cancer.

The RO also obtained a medical opinion from a VA oncologist 
regarding the claimed nexus between the veteran's exposure to 
Agent Orange and his death due to adenocarcinoma of the 
colon.  The VA oncologist stated that he had conducted an 
extensive review of the medical literature and the veteran's 
medical records and found no evidence that Agent Orange was 
related to the development of colorectal cancer.

The appellant has presented a private medical opinion 
indicating that the veteran's exposure to Agent Orange while 
in service caused the colon cancer that resulted in his 
death.  That opinion was apparently based on medical 
research, although the physician did not site to any specific 
studies supporting his opinion.  The VA physician conducted 
what he characterized as an extensive review of the medical 
literature, and found no evidence of a relationship between 
Agent Orange exposure and the development of colorectal 
cancer.  Those opinions are not, however, the only evidence 
to be considered in determining whether the veteran's death 
due to adenocarcinoma of the colon is related to his exposure 
to Agent Orange in service.

In accordance with section 3 of the Agent Orange Act of 1991, 
Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into 
an agreement with the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in support of 
military operations in the Republic of Vietnam during the 
Vietnam Era and each disease suspected to be associated with 
such exposure.  Congress mandated that NAS determine, to the 
extent possible: (1) whether there is a statistical 
association between the suspect diseases and herbicide 
exposure, taking into account the strength of the scientific 
evidence and the appropriateness of the methods used to 
detect the association; (2) the increased risk of disease 
among individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

As required by the statute and agreement, the NAS submits a 
report to the Secretary every two years regarding the results 
of their review and summarization of the medical literature.  
Based on the results of that review, the Secretary then 
determines, based on sound medical and scientific evidence, 
whether a positive association exists between exposure to 
Agent Orange and a disease.  A positive association will be 
found to exist if the credible evidence for the association 
is equal to or outweighs the credible evidence against the 
association.  The Secretary then publishes regulations 
establishing presumptive service connection for that 
disease.  If the Secretary determines that a presumption of 
service connection is not warranted, he publishes a notice 
of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of the NAS 
reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).

Based on the provisions outlined above, the Secretary has 
determined that there is no positive association between 
herbicide exposure and the development of gastrointestinal 
tract tumors.  In reviewing the scientific evidence the NAS 
assigned gastrointestinal tract tumors to a category labeled 
"limited or suggestive evidence of no association."  This 
means that the available studies are mutually consistent in 
not showing a positive association between exposure to 
herbicides and the development of gastrointestinal tumors at 
any level of exposure.  Taking account of the available 
evidence and NAS' analysis, the Secretary has found that the 
credible evidence against an association between herbicide 
exposure and gastrointestinal tract cancer outweighs the 
credible evidence for such an association, and he has 
determined that a positive association does not exist.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,632, 27,639 (May 20, 2003).

Because the determination made by the Secretary is based on 
an analysis by the NAS of the scientific literature 
pertaining to herbicide exposure and the development of 
disease, which is published in the Federal Register, that 
finding is highly probative.  The appellant's private 
physician did not provide any scientific studies in support 
of his opinion that there was a relationship between Agent 
Orange exposure and the development of colon cancer.  
Because he did not provide any support for his opinion, his 
opinion is of low probative value.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (the failure of the 
physician to provide a basis for his opinion goes to the 
weight and credibility of the evidence).  The Board finds, 
therefore, that the preponderance of the competent and 
probative evidence shows that a positive association does 
not exist between Agent Orange exposure and the development 
of colon cancer.  For that reason the Board has determined 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for the cause of the 
veteran's death.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



